Per Curiam.
Upon a, complaint the prosecutor of -this writ was convicted by the Second Criminal Court of Jersey City of being •a common thief and pickpocket, and to have been frequenting and attending a railroad depot, a place of public resort, for the unlawful purpose of stealing, an offense denounced by *1153section G of the act concerning disorderly persons (Comp. tUot., p. 19:38), and was adjudged to be a disorderly person pursuant to that section of that act.
The defendant below brings up for review such conviction, and the sentence imposed therein, and now argues, among other things, that “there was not sufficient evidence on which to base the conviction.”
AVe think that there was not. In our judgment the evidence set forth in the record of conviction does not show or tend to show that the defendant was a common thief and pickpocket.
The conviction and sentence in question will therefore be set aside.